Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 19, 2021

                            No. 04-21-00026-CV & 04-21-00027-CV

  SOUTHEAST SNF, LLC d/b/a Southeast Nursing Rehabilitation Center, Texas Operations
                  Management LLC and Advanced HCS LLC.,
                                  Appellant

                                                 v.

Ruperto C. GUTIERREZ, Jr., Individually and on behalf of the Estate of Ruperto Q. Gutierrez,
                                    Sr., Deceased,
                                       Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2020-CI-12410, 2020-CI-13707
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
Sitting:       Irene Rios, Justice
               Beth Watkins, Justice
               Liza A. Rodriguez, Justice

       On March 16, 2021, appellants moved to consolidate these appeals. Having considered
the motions to consolidate, we agree that, in the interest of efficient administration, these appeals
should be consolidated for purposes of briefing and argument. Appellants’ motions to
consolidate are therefore GRANTED.

        We ORDER Nos. 04-21-00026-CV and 04-21-00027-CV, consolidated for purposes of
briefing and argument on appeal. The parties must file any motions and briefs as if the appeals
were one; however, both appeal numbers must be included on the documents. A record has been
filed in each appeal and the record in each appeal will remain separate. If supplementation of the
record becomes necessary, the supplemental material must be filed in the appeal to which it
applies. The cases must be argued together in one brief, as in a single appeal, and if oral
argument is requested and granted, the entire case must be argued as a single appeal, with the
total time limit for each party equal to the ordinary time limit for a single appeal. The court will
dispose of the appeals with the same judgment, opinion, and mandate.
       Additionally, in its motions to consolidate, appellants request a uniform briefing deadline.
This request is GRANTED. Appellants’ brief in these consolidated appeals is due on or before
April 1, 2021.



                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court